Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of September
17, 2018 (the "Effective Date") by and between FULL HOUSE RESORTS, INC., a
Delaware corporation ("Company"), and ELAINE L. GUIDROZ, an individual
("Executive"), with respect to the following facts and circumstances:


RECITALS


Company desires to retain Executive as Vice President of Human Resources,
Secretary, General Counsel, and Compliance Officer of Company on the terms and
conditions set forth herein. Executive desires to be retained by Company in such
capacity, on the terms and conditions and for the consideration set forth below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:




ARTICLE 1


EMPLOYMENT AND TERM


1.1     Employment; Position. Company agrees to engage Executive in the capacity
as Vice President of Human Resources, Secretary, General Counsel & Compliance
Officer of Company, and Executive hereby accepts such engagement by Company upon
the terms and conditions specified below.


1.2     Term. The term of this Agreement shall commence on the date hereof and
shall continue in force until September 17, 2021 or such earlier date that
Executive’s employment is terminated under Article 6 below (such period referred
to herein as the "Term"). Executive’s employment hereunder is terminable at will
by Company or by Executive at any time (for any reason or for no reason),
subject to the provisions of Article 6 below.




ARTICLE 2


DUTIES OF EXECUTIVE


2.1     Duties. Executive shall perform all the duties and obligations generally
associated with the position of Vice President of Human Resources, Secretary,
General Counsel and Compliance Officer, as chief legal officer with
responsibility for supervision of the legal, regulatory compliance and human
resource functions of the Company and its subsidiaries and any affiliates
thereof, subject to the control and supervision of the Chief Executive Officer,
and such other executive duties consistent with the foregoing as may be assigned
to him from time to time by the Chief Executive Officer of Company. Executive
shall report to the Chief Executive Officer and shall be appointed by the Board
of Directors ("Board") as a corporate officer of the Company at all times during
the Term. Executive shall perform the services contemplated herein faithfully,
diligently, to the best of her ability and in the best interests of Company.
Executive shall devote all his business time and efforts to the rendition of
such services, subject to and as provided in Section 2.3 below. Executive shall,
at all times, perform such services in compliance with, and to the extent of her
authority, shall to the best of her ability cause the Company to be in
compliance with, any and all laws, rules and regulations applicable to Company
of which Executive is aware. Executive may rely on Company’s other executives,
outside lawyers and other appropriate professional advisors in connection with
such matters. Executive shall, at all times during the Term, in all material
respects adhere to and obey any and all written internal rules and regulations
governing the conduct of Company’s employees, as established or modified from
time to time; provided, however, in the event of any conflict between the
provisions of this Agreement and any such rules or regulations, the provisions
of this Agreement shall control.






--------------------------------------------------------------------------------




2.2     Location of Services. Executive shall be permitted to maintain her
principal place of employment at Company’s operations located in Rising Sun,
Indiana, or alternatively at her residential home. Executive understands she
will be required to travel to Company’s various operations and corporate office
as part of her employment. Such locations include but are not limited to:
Cripple Creek, Colorado; Bay St. Louis, Mississippi; Rising Sun, Indiana;
Fallon, Nevada; Incline Village, Nevada; and Las Vegas, Nevada.


2.3     Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote her entire business time, attention, energies, skills,
learning and best efforts to the business of Company. Executive may participate
in social, civic, charitable, religious, business, educational or professional
associations and serve on the boards of directors of companies, so long as such
participation does not materially interfere with the duties and obligations of
Executive hereunder. This Section 2.3, however, shall not be construed to
prevent Executive from making passive outside investments so long as such
investments do not require material time of Executive or otherwise interfere
with the performance of Executive’s duties and obligations hereunder. Executive
shall not make any investment in an enterprise that competes with Company
without the prior written approval of the Company after full disclosure of the
facts and circumstances; provided, however, that this sentence shall not
preclude Executive from owning up to one percent (1%) of any class of the
securities of a publicly-traded entity (a "Permissible Investment"). During the
Term, Executive shall not directly or indirectly work for or provide services to
or, except as permitted above, own an equity interest in any person, firm or
entity engaged in the casino gaming, card club or horse racing business. In this
regard, Executive acknowledges that the gaming industry is national in scope and
that accordingly this covenant shall apply throughout the United States.


2.4    Licensing. Executive shall apply for all applicable gaming licenses
within the time periods required by the applicable gaming regulatory bodies
governing the jurisdictions in which the Company and its subsidiaries do
business. Executive shall comply with all licensing requirements, including
gaming and law licenses, and Company policies governing the same. Company shall
bear all expenses incurred in connection with such applications, licenses and
continuing professional education and development requirements for such
licenses.




ARTICLE 3


COMPENSATION


3.1     Salary. In consideration for Executive’s services hereunder, Company
shall pay Executive an annual base salary (the "Base Salary") at the rate of two
hundred fifty thousand dollars and zero cents ($250,000.00) per year, payable in
accordance with Company’s regular payroll schedule from time to time, but no
less often than monthly (and less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
withholdings). During the Term, Executive may be eligible for annual review and
merit increase of Executive’s Base Salary; however, such merit increase of Base
Salary is not guaranteed and should the Company determine that Executive shall
not receive a merit increase for such applicable year, such decision shall not
constitute a material breach by the Company.


3.2     Bonus. Executive may be eligible to earn cash bonuses with respect to
each year of the Term during which Executive is employed under this Agreement
(an "Annual Bonus"), in an amount determined at the discretion of its Board of
Directors or its Compensation Committee, in consultation with the Chief
Executive Officer, as applicable, based on the performance of Company and
Executive. The Board or its Compensation Committee may take into consideration
in determining such Annual Bonus some or all of the following: Company’s overall
profitability and such profitability relative to its peers; the management of
Company’s legal, corporate governance, regulatory affairs, management of the
Company’s human capital, risk management and human resource and benefit
programs, relationships with regulators, employees and the communities in which
Company operates; legal and regulatory support provided to the Board and other
executive management related to projects, if any, in terms of the work product
and timeliness of legal and regulatory support, as we as the succession planning
and organizational development of its executives and employees; Executive’s
overall compensation relative to her peers; and any other factors that the Board
or its Compensation Committee determines to be appropriate. Subject to Section
6.5.3(b) hereof, payment of any




--------------------------------------------------------------------------------




Annual Bonus(es), to the extent any Annual Bonus(es) become payable, will be
contingent upon Executive’s continued employment through the applicable payment
date, which shall occur on the date on which annual bonuses are paid generally
to Company’s senior executives (provided that such bonuses shall in any event be
paid no later than March 15 of the year following the year in which the Annual
Bonus was earned).


3.3     [Reserved].
 


ARTICLE 4


EXECUTIVE BENEFITS


4.1     Vacation. Executive shall be entitled to four (4) weeks’ vacation each
calendar year, without reduction in compensation. In the year of termination or
expiration of the contract, Executive shall be entitled to the same four (4)
weeks of vacation per year on a pro rata basis.


    4.2     Company Employee Benefits. Executive shall be eligible to
participate in all employment benefits, including all group insurance for
medical, dental, vision, life, disability and pension plan benefits and any
other benefits on the same basis as they are available generally to other senior
executives of Company under Company personnel policies in effect from time to
time. In the event that Company’s group health plan or Executive’s alternative
medical coverage not provided by the Company (and elected by Executive in her
sole discretion) does not cover the annual physical examination of Executive and
Executive’s spouse at the clinic of Executive’s choice, Company shall bear the
cost of such examinations. Additionally, the Company shall bear reasonable
travel costs, at a clinic of Executive’s choice.


4.2.5.    Life and Disability Insurance. Subject to Executive satisfying any
medical underwriting requirements (including any required physical
examinations), Company shall use its reasonable business efforts to obtain and
maintain in full force and effect during the Term, a short term disability
policy, term life insurance issued by an insurance company(s) covering the life
of Executive for the benefit of her designated beneficiary(s) in the amount of
$250,000 and long-term disability insurance providing for a single sum
disability payment in an amount equal to $250,000 (collectively, the "Insurance
Policies"). In the event Executive desires to maintain Insurance Policies in
amounts in excess of $250,000 for each policy provided by the Company, Executive
may reimburse the Company for any difference in premium for the increase in said
policy.


4.3    [Reserved].


    4.4     Indemnification. Executive shall have the benefit of indemnification
to the fullest extent permitted by applicable law, which indemnification shall
continue after the termination of this Agreement (for any reason) for such
period as may be necessary to continue to indemnify Executive for her acts
during the term hereof. Company shall defend Executive in connection with any
such claims and shall reimburse Executive’s directly incurred defense costs.
Company shall cause Executive to be covered by the current policies of director
and officer liability insurance covering directors and officers of Company,
copies of which have been provided to Executive, in accordance with their terms,
to the maximum extent of the coverage available for any director or officer of
Company. Company shall use commercially reasonable efforts to cause the current
policies of directors and officers liability insurance covering directors and
officers of Company to be maintained throughout the Term and for such period
thereafter as may be necessary to continue to cover acts of Executive during the
term of her employment (provided that Company may substitute therefor, or allow
to be substituted therefor, policies of at least the same coverage and amounts
containing terms and conditions which are, in the aggregate, no less
advantageous to the insured in any material respect).
    






--------------------------------------------------------------------------------




ARTICLE 5


REIMBURSEMENT FOR EXPENSES


    5.1     Executive shall be reimbursed by Company for all ordinary and
necessary expenses incurred by Executive in the performance of her duties or
otherwise in furtherance of the business of Company in accordance with the
policies of Company in effect from time to time. Reimbursement of expenses shall
include but not be limited to reasonable and ordinary for travel expenses,
office equipment and supplies to conduct business and fulfill Executive’s duties
from her residential home, and expenses related to professional development
associations, licensing and continuing education. Executive shall keep accurate
and complete records of all such expenses, including but not limited to, proof
of payment and purpose.




ARTICLE 6


TERMINATION


    6.1     Termination for Cause or without Cause. Company shall have the right
to terminate Executive’s employment for Cause or without Cause. Each of the
following events shall constitute Cause.


        6.1.1     Failure to Perform Duties. If Executive neglects to perform
the material duties of her employment under this Agreement in a professional and
businesslike manner after having received written notice specifying such failure
to perform and after the expiration following such notice of a period providing
a reasonable opportunity to perform such duties (or as soon thereafter as
practicable so long as Executive commences effectuation of such remedy within
such time period and diligently pursues such remedy to completion as soon as
possible).


        6.1.2      Willful Breach. If Executive willfully commits a material
breach of this Agreement or a material willful breach of her fiduciary duty to
Company.


        6.1.3     Wrongful Acts. If Executive is convicted of a felony involving
acts of moral turpitude or commits fraud, misrepresentation, embezzlement or
other acts of material misconduct against Company (including violating or
condoning the violation of any material rules or regulations of gaming
authorities which could have a material adverse effect on Company) that would
make the continuance of her employment by Company materially detrimental to
Company.


        6.1.4    Disability. If Executive is physically or mentally disabled
from the performance of a major portion of her duties for a continuous period of
120 days or greater, which determination shall be made in the reasonable
exercise of Company’s judgment, provided, however, if Executive’s disability is
the result of a serious health condition as defined by the federal Family and
Medical Leave Act or any equivalent, applicable state law ("FMLA"), Executive’s
employment shall not be terminated due to such disability at any time during or
after any period of FMLA-qualified leave except as permitted by FMLA. If there
should be a dispute between Company and Executive as to Executive’s physical or
mental disability for purposes of this Agreement, the question shall be settled
by the opinion of an impartial reputable physician or psychiatrist agreed upon
by the parties or their representatives, or if the parties cannot agree within
ten days after a request for designation of such party, then a physician or
psychiatrist designated by the Clark County Medical Association or equivalent
association located in metropolitan area of Cincinnati, Ohio. The certification
of such physician or psychiatrist as to the questioned dispute shall be final
and binding upon the parties hereto.


        6.1.5     Failure To Be Licensed. If Executive fails to be licensed in
all jurisdictions in which Company or its subsidiaries has gaming facilities
within the date required by any gaming regulatory body in such jurisdiction, or
if any of such licenses shall be revoked or suspended at any time during the
Term, then Company may by written notice to Executive terminate the Agreement
for Cause.


6.1.6    Executive dies.




--------------------------------------------------------------------------------




                                   
    6.2     [Reserved].


    6.3    Termination by Executive. Executive shall have the right to terminate
Executive’s employment under this Agreement at any time without Good Reason by
giving notice of such termination to Company. In addition, Executive may
terminate her employment under this Agreement on thirty (30) days prior notice
to Company for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean and be limited to a material breach of this Agreement by Company (including
without limitation any material reduction in the compensation, authority or
duties of Executive in which Executive is no longer the Vice President of Human
Resources, Secretary, General Counsel and Compliance Officer of a publicly-held
company), or any relocation in which Executive can no longer maintain an office
at the Company’s operations in Rising Sun, Indiana or at her residential home
(without Executive’s consent) and the failure of Company to remedy such breach
within thirty (30) days after written notice (or as soon thereafter as
practicable so long as it commences effectuation of such remedy within such time
period and diligently pursues such remedy to completion as soon as possible).


    6.4     Effectiveness on Notice. Any termination under this Section 6 (other
than death) shall be effective upon receipt of notice by Executive or Company,
as the case may be, of such termination or upon such other later date as may be
provided herein or specified by Company or Executive in the notice, except as
otherwise provided in this Section 6.


    6.5    Effect of Termination.


        6.5.1     Payment of Salary and Expenses Upon Termination. If
Executive’s employment with Company terminates for any reason, the Term shall
terminate concurrently therewith, and Company shall pay or cause to be paid to
Executive all earned but unpaid salary and accrued but unused vacation benefits
(if any) through the Termination Date (as defined below), payable within thirty
(30) days following the Termination Date, or such earlier date as required by
applicable law. In addition, promptly upon submission by Executive of her unpaid
expenses incurred prior to the Termination Date and owing to Executive pursuant
to Article 5, reimbursement for such expenses shall be made. In addition,
Company shall make all payments and fulfill its obligations provided in Section
4.4.


        6.5.2    Termination for Cause. If Executive’s employment and the Term
of this Agreement are terminated for "Cause," Executive shall not be entitled to
receive any payments other than as specified in Section 6.5.1; provided that
Executive may exercise any vested options and receive any benefits described in
section 6.5.2(a).


(a)    Termination for Disability or Death. In the event of a termination under
Section 6.1.4 (for disability) or 6.1.6 (for death), Executive shall receive the
benefits under the life and long term disability insurance policies which
Company provides pursuant to Section 4.2.5. Eligibility and benefits with regard
to either insurance program shall be governed by the provisions of the insurance
program or policy and shall not be the responsibility of Company except that
Company has the obligation to purchase such insurance and make payments such
that the policies remain effective during the Term. In the event of a
termination under Section 6.1.4, the "Covenant Not to Compete" set forth in
Section 7.3 below shall not apply in any respect to Executive and the term of
the "No Hire Away Policy" in Section 7.4 shall be limited to six months from the
date of termination


        6.5.3     Termination Without Cause or Termination by Executive for Good
Reason. If Company terminates Executive’s employment without Cause or Executive
terminates her employment for Good Reason, then following Executive’s Separation
from Service (as defined below) (such date, the "Termination Date"), in each
case subject to and conditioned upon compliance with Section 6.8 below (in
addition to amounts payable under Section 6.5.1 above):


(a)    Cash Severance. Executive shall be entitled to receive an amount equal to
the sum of (i) an amount equal to the average Annual Bonus earned by Executive
with respect to two (2) years immediately preceding the calendar year in which
the Termination Date occurs, adjusted pro rata for




--------------------------------------------------------------------------------




the portion of the year worked by Executive between the immediately preceding
January 1 and the Termination Date, and (ii) one (1) year’s Base Salary
(collectively, the "Severance"), payable in substantially equal installments in
accordance with Company’s normal payroll procedures during the period commencing
on the date of Executive’s "separation from service" from Company (within the
meaning of Section 409A (as defined below) (a "Separation from Service") and
ending on the first anniversary of the Termination Date provided, that no
Severance payments shall be made prior to the first payroll date occurring on or
after the thirtieth (30th) day following the date of such Separation from
Service (such payroll date, the "First Payroll Date") (with amounts otherwise
payable prior to the First Payroll Date paid on the First Payroll Date without
interest thereon); provided, further, that if a Change in Control that
constitutes a "change in control event" within the meaning of Section 409A
occurs within six (6) months before the Termination Date, the amounts payable
under this Section 6.5.3(a) shall be paid in a lump-sum on the First Payroll
Date.


(b)    Prior Year Bonus. Executive shall be entitled to receive any unpaid
Annual Bonus to which Executive would have become entitled for the calendar year
of Company that ends prior to the calendar year in which the Termination Date
occurs had Executive remained employed through the payment date, payable in a
single lump-sum payment on the date on which annual bonuses are paid to
Company’s senior executives generally for such calendar year, but in no event
later than March 15th of the calendar year immediately following the calendar
year in which the Termination Date occurs, with the actual date within such
period determined by Company in its sole discretion.


(c)    Benefits. Executive will also be entitled to receive health benefits
coverage for Executive and her dependents, and life and disability insurance
coverage for Executive, under the same or comparable plan(s) or arrangement(s)
under which Executive was covered immediately before her termination of
employment. Such health benefits and insurance coverage shall be paid for by
Company to the same extent as if Executive were still employed by Company, and
Executive will be required to make such payments as Executive would be required
to make if Executive were still employed by Company. The benefits provided under
this Section 6.5.3(c) shall continue until the earlier of (1) the first
anniversary of the Termination Date or (2) the date Executive becomes covered
under any other group health plan or group disability plan (as the case may be)
not maintained by Company or any of its subsidiaries; provided, however, that if
such other group health plan excludes any pre-existing condition that Executive
or Executive’s dependents may have when coverage under such group health plan
would otherwise begin, coverage under this Section 6.5.3(c) shall continue (but
not beyond the period described in clause (1) of this sentence) with respect to
such pre-existing condition until such exclusion under such other group health
plan lapses or expires. In the event Executive is required to make an election
under Sections 601 through 607 of the Employee Retirement Income Security Act of
1974, as amended (commonly known as COBRA) to qualify for the benefits described
in this Section 6.5.3(c), the obligations of Company and its subsidiaries under
this Section 6.5.3(c) shall be conditioned upon Executive’s timely making such
an election. Notwithstanding anything to the contrary contained herein, if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) Company is otherwise unable to continue to cover Executive under its group
health plans without incurring penalties (including without limitation, pursuant
to Section 2716 of the Public Health Service Act or the Patient Protection and
Affordable Care Act), then, in either case, an amount equal to each remaining
Company subsidy shall thereafter be paid to Executive in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof). In addition, Company shall continue to maintain each Insurance
Policy until the first anniversary of the Termination Date.


(d)    [Reserved].
 
(e)    The "Covenant Not to Compete" set forth in Section 7.3 below shall not
apply in any respect to Executive (except as the same may affect her entitlement
to payments under Section 6.5.3(a)




--------------------------------------------------------------------------------




hereof) and the term of the "No Hire Away Policy" in Section 7.4 shall be
limited to six months from the Termination Date.


Notwithstanding the foregoing, it shall be a condition to Executive’s right to
receive the amounts provided for in Sections 6.5.3(a) - (d) hereof that
Executive (or Executive’s estate or beneficiaries, if applicable) execute and
deliver to Company an effective release of claims in substantially the form
attached hereto as Exhibit A (the "Release") within twenty-one (21) days (or, to
the extent required by law, forty-five (45) days) following the Termination Date
and that Executive (or Executive’s estate or beneficiaries, if applicable) not
revoke such Release during any applicable revocation period. In addition,
Company shall execute a general release of claims in substantially the form
attached hereto as Exhibit B. Should Executive compete with Company or its
subsidiaries prior to the end of first anniversary of the Termination Date in a
manner that would have violated Section 7.3 but for the effect of Section
6.5.3(e), Executive shall not be entitled to receive any additional payments
from Company under this Section 6.5.3 with respect to periods after the
commencement of any such competitive activity or otherwise and all such
remaining obligations shall be extinguished.


6.6.    Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, Company shall have the right, at its sole election, to
suspend the performance of duties by Executive under this Agreement during the
continuance of events or circumstances under Section 6.1 for an aggregate of not
more than 30 days during the Term (the "Default Period") by giving Executive
written notice of Company’s election to do so at any time during the Default
Period. Company shall have the right to extend the Term beyond its normal
expiration date by the period(s) of any suspension(s). Company’s exercise of its
right to suspend the operation of this Agreement shall not preclude Company from
subsequently terminating Executive’s employment hereunder. Executive shall not
render services to any other person, firm or corporation in the casino business
during any period of suspension. Executive shall be entitled to continued
compensation and benefits pursuant to the provisions of this Agreement during
the Default Period.


6.7    [Reserved].
    
6.8    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 6.5.3 hereof, shall be paid
to Executive during the six (6)-month period following Executive’s Separation
from Service if Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the "Code").
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six (6)-month
period (or such earlier date upon which such amount can be paid under Section
409A without resulting in a prohibited distribution, including as a result of
Executive’s death), Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period.




ARTICLE 7


CONFIDENTIALITY


    7.1     Nondisclosure of Confidential Material. In the performance of her
duties, Executive may have access to confidential records, including, but not
limited to, legal matters, contractual agreements, development, marketing,
organizational, financial, managerial, administrative and sales information,
data, specifications and processes presently owned or at any time hereafter
developed or used by Company or its agents or consultants that is not otherwise
part of the public domain (collectively, the "Confidential Material"); provided,
however, that financial information shall not be considered Confidential
Information after the expiration of one year following termination of
Executive’s employment, and all other information shall not be considered
Confidential Information after the expiration of two years following termination
of Executive’s employment. All such Confidential Material is considered secret
and is disclosed to Executive in confidence. Executive acknowledges that the
Confidential Material constitutes proprietary information of Company which draws
independent economic value, actual or potential, from not being generally known




--------------------------------------------------------------------------------




to the public or to other persons who could obtain economic value from its
disclosure or use, and that Company has taken efforts reasonable under the
circumstances, of which this Section 7.1 is an example, to maintain its secrecy.
Except in the performance of her duties to Company or as required by a court
order, Executive shall not, directly or indirectly for any reason whatsoever,
disclose, divulge, communicate, use or otherwise disclose any such Confidential
Material, unless such Confidential Material ceases to be confidential because it
has become part of the public domain (not due to a breach by Executive of her
obligations hereunder). Executive shall also take all reasonable actions
appropriate to maintain the secrecy of all Confidential Information. All
records, lists, memoranda, correspondence, reports, manuals, files, drawings,
documents, equipment, and other tangible items (including computer software),
wherever located, incorporating the Confidential Material, which Executive shall
prepare, use or encounter, shall be and remain Company’s sole and exclusive
property and shall be included in the Confidential Material. Upon termination of
this Agreement, or whenever requested by Company or discovered by Executive,
Executive shall promptly use her best efforts to deliver to Company any and all
of the Confidential Material, not previously delivered to Company, that is in
the possession or under the control of Executive. Provided that Executive
returns all Confidential Materials as required by this provision, this provision
shall not apply to the use by Executive of information that Executive knows or
has learned in the course of her employment by Company and that Executive cannot
avoid using in the course of her duties in any subsequent employment.


    7.2     Assignment of Intellectual Property Rights. Any ideas, processes,
know-how, copyrightable works, mask works, trade or service marks, trade
secrets, inventions, developments, discoveries, improvements and other matters
that may be protected by intellectual property rights, that relate to Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the
"Executive Work Product"), whether conceived or developed alone or with others,
and whether or not conceived during the regular working hours of Company, shall
be deemed works made for hire and are the property of Company. In the event that
for whatever reason such Executive Work Product shall not be deemed a work made
for hire, Executive agrees that such Executive Work Product shall become the
sole and exclusive property of Company, and Executive hereby assigns to Company
her entire right, title and interest in and to each and every patent, copyright,
trade or service mark (including any attendant goodwill), trade secret or other
intellectual property right embodied in Executive Work Product. Company shall
also have the right, in its sole discretion to keep any and all of Executive
Work Product as Company’s Confidential Material. The foregoing work made for
hire and assignment provisions are and shall be in consideration of this
agreement of employment by Company, and no further consideration is or shall be
provided to Executive by Company with respect to these provisions. Executive
agrees to execute any assignment documents Company may require confirming
Company’s ownership of any of Executive Work Product. Executive also waives any
and all moral rights with respect to any such works, including without
limitation any and all rights of identification of authorship and/or rights of
approval, restriction or limitation on use or subsequent modifications.


    7.3     Covenant Not to Compete. In the event this Agreement is terminated
by Company for Cause under Section 6.1 above, or by Executive without Good
Reason, then for a period of one (1) year after the Termination Date, Executive
shall not, directly or indirectly, work for or provide services to, or own an
equity interest (except for a Permissible Investment) in any person, firm or
entity engaged in the casino gaming, card club or horse racing business which
competes against Company in any "market" in which Company owns, operates or has
commenced substantive and ongoing development plans and/or construction plans
("Plans") for a casino, card club or horse racing facility. For purposes of this
Agreement, "market" shall be defined as the area within a 100 mile radius of any
casino, card club or horse racing facility owned or operated by Company or in
which the Company has developed Plans. Notwithstanding the foregoing, nothing
contained in this Section shall be in conflict with the professional rules of
conduct in any jurisdiction in which the Executive is licensed to practice law,
and in the event of such conflict, any applicable rules of professional conduct
shall control.


    7.4     No Hire Away Policy. In the event this Agreement is terminated prior
to the normal expiration of the Term, either by Company for Cause under Section
6.1 above, or by Executive without Good Reason, then for a period of one year
after the Termination Date, Executive shall not, directly or indirectly, for
himself or on behalf of any entity with which he is affiliated or employed, hire
any person known to Executive to be an employee of Company or any of its
subsidiaries (or any person known to Executive to have been such an employee
within six months prior to such




--------------------------------------------------------------------------------




occurrence unless such employee was laid-off or terminated by Company).
Executive shall not be deemed to hire any such person so long as he did not
directly or indirectly engage in or encourage such hiring.


    7.5     Non-Solicitation of Customers. During the Term and for a period of
one year thereafter, or for a period of one year after the earlier termination
of this Agreement prior to the expiration of the Term, and regardless of the
reason for such termination (whether by Company or Executive), Executive shall
not use customer lists or Confidential Material to solicit any customers of
Company or its subsidiaries or any of their respective casinos or card clubs, or
knowingly encourage any such customers to leave Company’s casinos or card clubs
or knowingly encourage any such customers to use the facilities or services of
any competitor of Company or its subsidiaries.


    7.6     Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.


7.7    Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that Company shall be entitled to injunctive relief (which
shall include, but not be limited to, restraining Executive from directly or
indirectly working for or having an ownership interest (except for a Permissible
Investment in any person engaged in the casino, gaming or horse racing
businesses) which violates this Agreement) and to specific performance as
remedies for any such breach. Executive agrees that Company shall be entitled to
such relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of proving actual damages and
without the necessity of posting a bond or making any undertaking in connection
therewith. Any such requirement of a bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking might otherwise be required by the court. Such remedies
shall not be deemed to be the exclusive remedies for any breach of the
obligations in this Article 7, but shall be in addition to all other remedies
available at law or in equity.
  


ARTICLE 8


FEES AND COSTS


8.1    Fees and Costs. The prevailing party in any litigation which results from
disagreements between Company and Executive regarding this Agreement, as
determined by the courts, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs, expenses, and attorneys’
fees. Such reimbursement, however, shall be limited to the lesser of the total
amount expended by either party.




ARTICLE 9


MISCELLANEOUS


9.1    Representations. Executive hereby represents and warrants to Company that
(a) Executive is entering into this Agreement voluntarily and that the
performance of Executive’s obligations hereunder will not violate any agreement
between Executive and any other person, firm, organization or other entity, and
(b) Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
Executive’s entering into this Agreement and/or providing services to Company
pursuant to the terms of this Agreement. Company represents that Company has all
corporate authority and all actions have been taken for it to enter into this
Agreement, that this Agreement will not violate the terms of any other material
agreements to which it is a party, and that the signatory to this Agreement on
Company’s behalf has all required corporate authority to bind Company to this
Agreement.
     




--------------------------------------------------------------------------------




9.2     Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.


    9.3    Entire Agreement. This Agreement constitutes the total and complete
agreement of the parties and supersedes all prior and contemporaneous
understandings and agreements heretofore made, and there are no other
representations, understandings or agreements.


    9.4     Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. Signatures delivered on
electronically transmitted documents shall be effective to bind the signatory as
though such documents were delivered in physical form.


    9.5    Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by a court of
competent jurisdiction to be invalid or unenforceable, the court finding such
invalidity or unenforceability shall modify or reform this Agreement to give as
much effect as possible to the terms and provisions of this Agreement. Any term
or provision which cannot be so modified or reformed shall be deleted and the
remaining terms and provisions shall continue in full force and effect.


    9.6     Waiver or Delay. The failure or delay on the part of Company or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.


    9.7     Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.


    9.8     No Assignment or Transfer. Neither this Agreement nor any of the
rights, benefits, obligations or duties hereunder may be assigned or transferred
by Executive or by Company (except that Company may assign this Agreement to any
affiliate of Company and this Agreement shall inure to the benefit of and be
binding upon any successor of Company which may acquire, directly or indirectly,
by merger, consolidation, purchase, or otherwise, all or substantially all of
the assets of Company, and Executive may transfer her rights under section 3.3
and the associated agreements for no consideration in connection with estate
planning and in accordance with applicable law). Any prohibited, purported
assignment or transfer by Executive shall be void.


9.9    Necessary Acts. Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.


9.10    Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.


    9.11     Notices. All notices, requests, demands and other communications to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 4 days after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at her address
set forth as follows or any other address that any party may designate by
written notice to the other parties:




--------------------------------------------------------------------------------






To Executive: at Executive’s most recent address on the records of Company
                                   
To Company:


Full House Resorts, Inc.
Attn: Chief Executive Officer
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
Telephone: 702. 221. 7800

9.12    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if Company determines, in its good faith judgment, that any transfer
or deemed transfer of funds hereunder is likely to be construed as a personal
loan prohibited by Section 13(k) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the "Exchange
Act"), then such transfer or deemed transfer shall not be made to the extent
necessary or appropriate so as not to violate the Exchange Act and the rules and
regulations promulgated thereunder.


9.13    Section 409A of the Code.


        9.13.1    To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder (together,
"Section 409A"). Notwithstanding any provision of this Agreement to the
contrary, if Company determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A, Company shall work in good faith
with Executive to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A, and/or (ii) comply
with the requirements of Section 409A; provided, however, that this Section
9.13.1 shall not create an obligation on the part of Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall Company
have any liability for failing to do so.


9.13.2    Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed "nonqualified deferred compensation"
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.


9.13.3    To the extent that any payments or reimbursements provided to
Executive under this Agreement are deemed to constitute compensation to
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


9.14     Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.


    9.15     Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.


    9.16    Counsel. Executive has been advised by Company that she should
consider seeking the advice of counsel in connection with the execution of this
Agreement and Executive has had an opportunity to do so. Executive




--------------------------------------------------------------------------------




has read and understands this Agreement, and has sought the advice of counsel to
the extent he has determined appropriate. Company shall reimburse Executive for
the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.


    9.17     Withholding of Compensation. Executive hereby agrees that Company
may deduct and withhold from the compensation or other amounts payable to
Executive hereunder or otherwise in connection with Executive’s employment any
amounts required to be deducted and withheld by Company under the provisions of
any applicable Federal, state and local statute, law, regulation, ordinance or
order.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


 
FULL HOUSE RESORTS, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Daniel R. Lee
 
Name:
Daniel R. Lee
 
Title:
President, Chief Executive Officer and Director
 
 
 
 
"EXECUTIVE"
 
/s/ Elaine L. Guidroz
 
Elaine L. Guidroz





